  Case: 1:17-md-02804-DAP Doc #: 1629 Filed: 05/10/19 1 of 2. PageID #: 45259



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                        MDL No. 2804
OPIATE LITIGATION
                                                    Case No. 1:17-md-2804
This document relates to:
                                                    Judge Dan Aaron Polster
The County of Cuyahoga, Ohio, v. Purdue Pharma
L.P., et al.,

Case No. 17-op-45004 (N.D. Ohio)                       ORDER GRANTING PLAINTIFFS’
                                                     MOTION FOR LEAVE TO FILE THIRD
                                                     AMENDED COMPLAINT UNDER SEAL




        Plaintiffs have filed a Motion for Leave to File Third Amended Complaint Under Seal in the

following case: The County of Cuyahoga, Ohio, v. Purdue Pharma L.P., et al., Case No. 17-OP-45004

(N.D. Ohio).

        The Motion states that filing said Third Amended Complaint under seal is necessary to

ensure compliance with the following Orders:

        1. Protective Order Re: DEA’s ARCOS/DADS Database, ECF Doc. 167 (hereinafter
           “ARCOS Protective Order”); and

        2. Amended Agreed Confidentiality Order, filed in City of Chicago v. Purdue Pharma L.P.,
           Case No. 14-CV-04361, ECF Doc. 487 (N.D. Ill.) (hereinafter “City of Chicago
           Confidentiality Order”).

        The Motion states that said Third Amended Complaint will contain information that is

subject to Protective and Confidentiality Orders. Specifically, the Third Amended Complaint will

contain:

        1. Information designated CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           by the ARCOS Protective Order; and

        2. Excerpts from documents produced in The City of Chicago, Illinois v. Purdue Pharma L.P.,
           Case No. 14-CV-04361 (N.D. Ill.), which are subject to the City of Chicago
           Confidentiality Order, which binds Plaintiffs in MDL 2804 pursuant to CMO One.
 Case: 1:17-md-02804-DAP Doc #: 1629 Filed: 05/10/19 2 of 2. PageID #: 45260



    Plaintiffs’ Motion for Leave to File Third Amended Complaint Under Seal is hereby

GRANTED.



    IT IS SO ORDERED.



                                      /s/ Dan Aaron Polster
                                     _____________________________________
                                     DAN AARON POLSTER
                                     UNITED STATES DISTRICT JUDGE


                10 2019
    Dated: May ____,




                                        2
